Citation Nr: 0740291	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for chronic demyelating 
polyneuropathy, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran was afforded a travel Board hearing in September 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.

At the Board hearing, the veteran submitted evidence that has 
not yet been considered by the RO, namely a black binder 
containing medical records.  In this regard, the Board may 
consider this evidence in the first instance because the 
veteran has waived RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2007).

If pertinent evidence is received by the Board within 90 days 
following certification of an appeal, the evidence must be 
referred to the AOJ.  38 C.F.R. § 20.1304 (2007).  Within 90 
days following certification of the issue on appeal the 
veteran submitted VA medical records dated in September 2007, 
which show diagnosis of COPD, but do not address the etiology 
of this disease.  As discussed below, a current diagnosis of 
COPD is not the issue.  Rather, the issue is positive 
evidence of a relationship between COPD and service, 
including exposure to herbicides.  Accordingly, because this 
newly received evidence does not relate to the etiology of 
COPD it is not pertinent and need not be referred to the AOJ.

The issue of entitlement to service connection for chronic 
demyelating polyneuropathy being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran did not incur COPD in service and COPD is not 
related to his presumed exposure to herbicides in service; he 
was first diagnosed as having COPD in 1992, due to cigarette 
smoking.  


CONCLUSION OF LAW

COPD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in March 2004.  This letter also 
informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned March 
2004 letter, which generally advised the veteran to provide 
the RO with any evidence that might support his claims.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's available service medical records, VA 
medical records and all private records identified by the 
veteran for which he requested VA's assistance in obtaining.  
A medical examination is not necessary to decide the claim 
not remanded herein because, as discussed below in greater 
detail, there is no indication that the veteran incurred COPD 
disorder in service. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a)(2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).
The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  In order to establish 
service connection by presumption, based on herbicide 
exposure, the diseases listed above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

A review of the veteran's service medical records fails to 
reveal any complaints that could be construed as the onset of 
COPD.  His discharge examination, dated in August 1970, 
revealed normal lungs, chest, heart and vascular system.  

The veteran and his spouse assert that his COPD is a 
consequence of exposure to herbicides in Vietnam.  The 
veteran's DD Form 214 shows that he served in the Republic of 
Vietnam; thus, he is presumed to have been exposed to 
herbicides.  

Private medical records and the veteran's testimony at the 
aforementioned board hearing show that he was first diagnosed 
as having COPD in the 1990s, due to cigarette smoking.  A 
March 1992 treatment note authored by James A. Richardson, 
M.D. shows a diagnosis of "mild COPD from cigarette 
smoking."  Subsequent records show continued treatment for 
COPD, but do not relate this disease to service or exposure 
to herbicides.  

Although it is presumed that the veteran was exposed to 
herbicides, the claim for entitlement to service connection 
for COPD must be denied.  With respect to entitlement to 
presumptive service connection, the claim must be denied 
under this theory because COPD is not a disease entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e).  
In regards to the theory of entitlement to direct service 
connection, the claim must be denied because there is no 
competent medical evidence that directly relates the 
veteran's COPD to exposure to herbicides and there is no 
evidence showing that the veteran first manifested COPD in 
service.  The Board acknowledges the veteran's and his 
spouse's statements that his disability is related to 
exposure to herbicides, but notes that as lay persons they 
are not competent to remark on the etiology of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection on a presumptive or direct 
basis for COPD, to include as due exposure to herbicides, 
must be denied.


ORDER

Entitlement to service connection for COPD, to include as due 
to exposure to herbicides, is denied.




REMAND

If pertinent evidence is received by the Board within 90 days 
following certification of an appeal, the evidence must be 
referred to the AOJ.  38 C.F.R. § 20.1304 (2007).  Within 90 
days following certification of the issue on appeal the 
veteran submitted VA medical records dated in September 2007, 
which pertain to the etiology of chronic demyelating 
polyneuropathy.  In particular, these records suggest that 
there may be a relationship between the veteran's chronic 
demyelating polyneuropathy and exposure to herbicides in 
service.  Accordingly, this evidence must be referred to the 
AOJ for consideration.  Id.  Also, in light of this evidence 
the matter must be remanded to provide the veteran a VA 
examination to address the etiology of his COPD.  See 
38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (indicating that for purposes of 
providing a medical examination, indication of a nexus 
between an in-service event and a currently diagnosed 
disability is a low threshold).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the etiology of 
his chronic demyelating neuropathy.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address whether it is at least 
as likely as not that the veteran's 
chronic demyelating neuropathy is related 
to his period of service, in particular 
his presumed exposure to herbicides.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the claim remaining on appeal 
remains denied the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


